Wilson, Chief Justice, Lockwood and Browne, Justices: We concur in the opinion that the judgment of the Circuit Court must be affirmed, on the ground that the bill does not set out with clearness and certainty, that Samuel Wiggins owned any land on the waters of the Mississippi river, near the town of Illinois, on the 2d of March, 1819, or within eighteen months thereafter, on which the grant of the legislature could operate ; and because it does not appear, with certainty, that Samuel Wiggins owned any land on the Mississippi river, on the 6th of February, 1821, to which the ferry, before that time established by said Wiggins, could be removed, in pursuance of the act passed on the 6th of Fébruary, 1821. Decree affirmed. MONDAY, FEBRUARY 22d, 184], THE NEW JUDGES TOOK THEIR SEATS UPON THE BENCH. PRESENT .' Hon. William Wilson, Chief Justice. Hon. Samuel D. Lockwood, Associate Justice. Hon. Theophilus W. Smith, Associate Justice. Hon. Thomas C. Browne, Associate Justice. Hon. Sidney Breese, Associate Justice. Hon. Thomas Ford, Associate Justice. Hon. Walter B. Sc ates, Associate Justice. Hon. Samuel H. Treat, Associate Justice. (1)    The Hon. Stephen A. Douglass did not take his seat upon the bench until the last day of the term.